UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 96-590


In Re: DEREK DION CURTIS, I,

                                                          Petitioner.




              On Petition for Writ of Habeas Corpus.

Submitted:   March 18, 1997                 Decided:   March 31, 1997



Before MURNAGHAN and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.

Derek Dion Curtis, I, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Derek Dion Curtis, a federal prisoner, petitions this court

for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 (1994).

Curtis alleges that he was never indicted by a grand jury and never

waived indictment and that court officials, the Assistant United

States Attorney, and the federal public defender conspired to use
a bogus indictment to prosecute him.

      A court will not entertain a § 2241 petition unless a motion

pursuant to 28 U.S.C. § 2255 (1994), amended by Antiterrorism and
Effective Death Penalty Act of 1996, Pub. L. No. 104-132, 110 Stat.

1214, is "inadequate or ineffective to test the legality of [an

inmate's] detention." See Swain v. Pressley, 430 U.S. 372, 381
(1977). The petitioner bears the burden of showing the inadequacy

or ineffectiveness of a § 2255 motion. McGhee v. Hanberry, 604 F.2d

9, 10 (5th Cir. 1979).

      As in his previous § 2241 petition in which he raised iden-
tical claims, Curtis has failed to present any facts showing that

§ 2255 is an inadequate remedy. See In re Curtis, No. 95-8059, 1995

WL 538976 (4th Cir. Sept. 12, 1995) (unpublished), cert. denied,
___ U.S. ___, 64 U.S.L.W. 3485 (U.S. Jan. 16, 1996) (No. 95-7104).

Curtis' conclusory allegations that the district court and the

prosecutor used a bogus indictment do not establish that the remedy

under § 2255 is inadequate or ineffective. See McGhee, 604 F.2d at

11.

      Accordingly, we deny this petition. Curtis' motions for imme-

diate adjudication and for bail pending a decision are now moot and

                                 2
are denied for that reason. We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                   PETITION DENIED




                                3